BETTS, District Judge.
This vessel and cargo were libelled, on the 6th of June last, and an attachment was issued, returnable on the 1st of July instant, and was returned on that day. The vessel and cargo were captured on the Atlantic ocean, two hundred miles from Cape Hatteras, and off the -coast of South Carolina, by a merchant steamer, on the 27th of May, 1S62, and were sent into this port for adjudication. The vessel and cargo were owned by residents in Wilmington, North Carolina. The schooner sailed out of Wilmington for Nassau, N. P., under the Confederate flag, and had no other on board. She left the mouth of Cape Fear river for Nassau, N. P., with a cargo of cotton and turpentine, to avoid the vessels blockading the port of Wilmington, and was to return to the same port. The master and all the persons on board knew of the blockade of the port of Wilmington when the voyage commenced. The register and shipping articles, and the other ship’s papers, show that the vessel was documented as an enemy vessel, and the testimony of the master and mate proves her evasion of the blockade, well knowing its existence.
Upon proofs, the vessel and cargo are clearly subject to condemnation and forfeiture, both as enemy property and for being sailed from a blockaded port with intent to violate the blockade. Decree accordingly.